By the Court

Lumpkin, J.,
delivering the opinion.
It wouhhseem that this was-a case wlm”' , Court of Equity ’ íiQiliJfcpose. Qfcherwjgs, we see( j end to the litigation involve®* :I.y enjbinW&'mífyyis Raiston from withdrawing his claim, and William^ ing the two lots of land lej chaser, until the rights of t*~..•.... —— —...-----— judicated under this bill, there will b¿$ a final adjustment of th.e matter in dispute; and we shallidirect that leave be granted to the complainant to amend hii&bill so as to effectuate this object. from selling or convey-he being the last purcan be heard and ad-